Title: To Thomas Jefferson from Jacob Crowninshield, 30 December 1803
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington 30th. Decr. 1803.
                  
                  I have the honor to inclose you some ill-digested remarks on the anonymous communication which you sent me yesterday.—
                  I acknowledge the practice alluded to is supposed to exist among our merchants, but I assure you it is more a subject of clamour with some interested people than any thing else. If it were really carried on to the extent, and in the manner described by the writer, and had involved us in the difficulties he has refered to, it would indeed demand the prompt interference of the National Legislature. It appears to be rather the false suggestion of the belligerent nations, which has reached our ears, than the honest language of truth, and could they prescribe laws and regulations for American Commerce, at their pleasure, we might at once bow the knee, & give up all our neutral & just rights on the Seas. Notwithstanding my own opinion may seem to be, perhaps, in a trifling degree, at variance with yours as to the matter of fact, tho’ I have no idea but your own convictions are similar to mine in this respect, I will with great pleasure adopt any line of conduct which you may have the goodness to point out to me on this occasion. The protection of our seamen ought to be a primary object, & I hardly know of any sacrifice I would not make, (could I act myself,) in order to prevent the flagrant violation of their rights, which we see practiced almost every day.—
                  With assurances of my highest respect I am Sir your devoted & humble servt
                  
                     Jacob Crowninshield
                  
               